



[Employee Name]
[Address]
[City, State, Zip]




RE: Grant of Stock Option


Dear [Name of Employee]:


Vail Resorts, Inc. (the "Company") is pleased to confirm, as you were advised on
[date], that were granted an award of an Option on that date on the terms set
forth herein. Your Option is granted pursuant to the Company's [insert
applicable plan] Long Term Incentive and Share Award Plan, the terms of which
are incorporated herein by reference. Capitalized terms used and not defined
herein have the meanings set forth in the Plan.


1. Option Terms.


(a) Grant. On [date] (the "Grant Date"), you were granted an Option to purchase
up to [Number] shares of the Company's Common Stock, having $.01 par value (the
"Option Shares"), at an exercise price per Option Share equal to [Amount] (the
"Exercise Price"), payable upon exercise as set forth in paragraph 3 below. Your
Option will expire at the close of business on the tenth anniversary of the
Grant Date (the "Expiration Date"), subject to earlier expiration in connection
with the termination of your employment as provided below. Your Option is not
intended to be an "incentive stock option" within the meaning of Section 422 of
the Internal Revenue Code of 1986, as amended.


(b) Exercisability/Vesting. Your Option will be exercisable only to the extent
it has vested. Your Option will be vested with respect to 33-1/3% of the Option
Shares (rounded to the nearest whole share) on each of the first through third
anniversaries of the Grant Date, if and only if you have been continuously
employed by the Company and/or its Subsidiaries from the date of this Agreement
through such dates. Upon the termination of your employment for any reason, by
you or by the Company and/or its Subsidiaries, with or without cause, all of
your unvested options shall expire and be of no further force or effect. Any
such termination shall not affect your vested options, which shall remain
exercisable pursuant to paragraph 1(c) below.


(c) Exercise Upon Sale of the Company.


(i) As used in this Agreement, "Sale of the Company" shall mean the acquisition
of 90% of the Company's outstanding common stock pursuant to a merger,
consolidation, business combination, purchase of stock, or otherwise that is
approved by the Company's Board of Directors.


(ii) In connection with the Sale of the Company, the Company may, on not less
than 20 days' notice to you, provide that any portion of your vested Options
which have not been exercised prior to or in connection with the Sale of the
Company will be forfeited. In lieu of requiring such exercise, the Company may:
(1) provide for the cancellation of the exercisable portion of your Option in
exchange for a payment equal to the excess (if any) of the consideration per
share of Common Stock receivable in connection with such Sale of the Company
over the exercise price; and/or (2) provide for the cancellation of the
non-vested portion of your Option in exchange for the creation of a cash escrow
account in lieu thereof in an amount equal to the excess (if any) of the
consideration per share of Common Stock receivable in connection with such Sale
of the Company over the Exercise Price, which amount, plus accrued interest
thereon, shall be paid to you pro rata over the time periods and in the same
percentages as such canceled unvested Options would have vested in accordance
with the provisions of Section 1(b) above and subject to the same termination
and forfeiture provisions of Section 1(d) below and to the other terms and
provisions of this Agreement.
 

--------------------------------------------------------------------------------




(d) Termination of Option. In no event shall any part of your Option be
exercisable after the Expiration Date set forth in paragraph 1(a). If your
employment with the Company and/or its Subsidiaries terminates for any reason,
that portion of your Option that is not vested and exercisable on the date of
termination of your employment shall expire and be forfeited. The portion of
your Option that is vested and exercisable on the date of such termination
shall, to the extent not theretofore exercised, expire on the 90th day after
such date of termination.


2. Procedure for Option Exercise.


You may, at any time or from time to time, to the extent permitted hereby,
exercise all or any portion of your vested portion of your Option by delivering,
to the attention of the Company's General Counsel at the address set forth in
paragraph 8 below, written notice to the Company accompanied by payment in full,
in a manner acceptable to the Company, of an amount equal to the product of the
Exercise Price and the number of Option Shares to be acquired. The Company may
delay effectiveness of any exercise of your Option for such period of time as
may be necessary to comply with any legal or contractual provisions to which it
may be subject relating to the issuance of its securities, it being understood
that such exercise shall be effective immediately upon completion of such
compliance notwithstanding the occurrence of the Expiration Date.


3. Option Not Transferable.


Your Option is personal to you and is not transferable by you, other than by
will or by the laws of descent and distribution. During your lifetime, only you
(or your guardian or legal representative) may exercise your Option. In the
event of your death, your Option may be exercised only by the executor or
administrator of your estate or the person or persons to whom your rights under
the Option shall pass by will or by the laws of intestate succession.


4. Conformity with Plan.


Your Option is intended to conform in all respects with, and is subject to, all
applicable provisions of the Plan, the terms and conditions of which are
incorporated herein by reference. Any inconsistencies between this Agreement and
the Plan shall be resolved in accordance with the Plan. By executing and
returning a copy of this Agreement, you acknowledge your receipt of this
Agreement and the Plan and agree to be bound by all the terms of this Agreement
and the Plan.


5. Rights of Participants. 


Nothing in this Agreement shall interfere with or limit in any way the right of
the Company and/or its Subsidiaries to terminate your employment at any time
(with or without cause), or confer upon you any right to continue in the employ
of the Company and/or its Subsidiaries for any period of time or to continue to
receive your current (or other) rate of compensation. Nothing in this Agreement
shall confer upon you any right to be selected to receive additional awards
under the Plan or otherwise.




--------------------------------------------------------------------------------



6. Withholding of Taxes.


The Company may, if necessary or desirable, withhold from any amounts due and
payable to you by the Company or a Subsidiary (or secure payment from you in
lieu of withholding) the amount of any withholding or other tax due from the
Company or Subsidiary with respect to the issuance or exercise of your Option,
and the Company may defer such issuance or exercise unless indemnified by you to
its satisfaction against the payment of any such amount.


7. Adjustments.


In the event that the Committee shall determine that any dividend in Shares,
recapitalization, Share split, reverse split, reorganization, merger,
consolidation, spin-off, combination, repurchase, share exchange, or other
similar corporate transaction or event affects the Shares such that an
adjustment is appropriate in order to prevent dilution or enlargement of your
rights under this Option, then the Committee shall make such equitable changes
or adjustments as it deems appropriate and adjust, in such manner as it deems
equitable, any or all of: (i) the number and kind of Shares, other securities or
other consideration issued or issuable with respect to this Option; and (ii) the
exercise price of this Option.


8. Notice.


Any notice required or permitted to be given to the Company under this Agreement
shall be in writing and shall be deemed to have been given when delivered
personally or by courier, or sent by certified or registered mail, postage
prepaid, return receipt requested, duly addressed to the Company as follows:


If by mail:                              Vail Resorts, Inc.
Post Office Box 7
Vail, Colorado 81658
Attention: General Counsel


If by hand delivery:             Vail Resorts, Inc.
137 Benchmark Road
Avon, Colorado 81620
Attention: General Counsel
 
9. Governing Law.


This Agreement shall be governed by and construed in accordance with the laws of
the State of Colorado without reference to the principles of conflict of laws.


 
[Signature Page Follows]


--------------------------------------------------------------------------------



To confirm your understanding and acceptance of the terms and provisions set
forth in this Agreement, please execute the extra copy of this Agreement in the
space below and return it to the attention of the Company's General Counsel at
the address set forth in paragraph 8 above.




Very truly yours,


VAIL RESORTS, INC.






By: _____________________
Name: ___________________
Title: ____________________




The undersigned hereby acknowledges that he or she has read this Agreement and
has received a copy of the Plan and hereby agrees to be bound by all the
provisions set forth in this Agreement and in the Plan.






_________________________________
[Name of Employee]   
Date: _____________________________

